*******
The petitioner testified on her own behalf and claimed that she was residing with her husband at the time of his death while working for the respondent; was totally de*742pendent upon him, and had not remarried since the date of the accident, on July 11th, 1922. She further alleged that the respondent had paid her one hundred and seventy-six (176) -weeks’ compensation at the rate of $12 per week. On behalf of the respondent Cyril Stephens, a half-brother of the deceased, James Cornelius, a brother of the deceased, and Mrs. Samuel, who was living in the same house with the decedent, were called to testify. These witnesses testified that Mrs. Margaret Cornelius was not living with the deceased at the time of his accident and death, in July, 1922. The testimony was that she had left her husband in March, 1922, and that in spite of attempts to get her to go back, she refused to do so, and, therefore, was not a part of the decedent’s household at the time of his death.
After going over the evidence in this case, I find that the petitioner has failed to sustain the burden of proving that she was a member of the deceased’s household at the time of his death, and, therefore, is not conclusively presumed to be a dependent.
I find from the preponderance of evidence that the petitioner was not a member of the-deceased’s household at the time of his death, and, as dependency was not proved, I find that this petition should be -dismissed.
Accordingly, I hereby order that the petition' be dismissed without cost to either party.
Charles E. Corbin,

Deputy Commissioner.